DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/30/2020 is acknowledged.
Accordingly, claims 113-119 are withdrawn from consideration for being directed to non-elected subject matter. Claims 92-112, 120 and 121 are currently under examination.
Specification
The disclosure is objected to because of the following informalities: On page 15, the description of drawing Figure 29E is unclear.  Paragraph [149] line 2 states “Fig. 29E discloses SEQ ID NOS 428-431, respectively, in the order of appearance;” Figure 29 shows sequences alignment of several different sequences. It is unclear how to determine the order of appearance, top to bottom, left to right? It is unclear which sequence match to which sequence identifier from 428-431.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 92-112, 120 and 121 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 92 and 120, the recitation of “incorporating the integration sequence into the nicked site” renders the claim indefinite because there is no mentioning of the integration sequence prior to the incorporating step, only a complement of an integration sequence in step (a) (ii).  It is unclear what integration sequence is being incorporate, the complement or another sequence? 
Regarding claim 92, the recitation of “wherein the expressible polynucleotide encoding the editing polypeptide and the expressible polynucleotide construct encoding the integration enzyme are introduced concurrently” renders the claim indefinite because it is unclear whether it means step a) and b) are combined into a single step or only the two enzyme are introduced into the cell concurrently. 
Claims 93-112 and 121 are rejected for same reason because they depend on claims 92 and 120.
Regarding claim 94, the recitation of “wherein the gRNA hybridizes to a complementary strand of the cell genome” renders the claim indefinite because it is unclear whether the complementary strand is referring to a sequence complementary to the gRNA or complementary to another sequence in the cell genome.  
Regarding claim 101, it is unclear whether the words in parenthesis (Himar1 and mos 1) are part of the claim limitation.
Regarding claim 105, the term “MarathonRT” in half parenthesis renders the claim indefinite because it is unclear whether the term is complete, and part of the claim limitation.
Regarding claims 108, 110, it is unclear whether the limitation following the word “optionally” is part of the claim limitation.  
Regarding claim 111, the recitation of “the exogenous nucleic acid is more than 35,000 bp, and/or the exogenous nucleic acid is less than 1000 bp” renders the claim indefinite because it is unclear how can a nucleic acid can meet the limitation of more than 35,000 bp and less than 1000 bp at the same time. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 92-94, 96, 97, 99, 101-112, 120-121 is/are rejected under 35 U.S.C. 103 as being unpatentable over Held (US 11,299,731), in view of Flotte (Human Gene Therapy, 2019, vol.30, no.2, pages 1445-1446).
Held teaches a method of CRISPR editing to embed nucleic acid landing pads into genomes of live cells by designing and synthesizing a library of editing cassettes comprising landing pads and gRNA that is inserted into cell genome (col.2, lines 19-24), the landing pads meets the limitation of integration sequence. Held teaches that said cassettes are introduced into cells, and cells are further transformed with vectors carrying larger DNA payloads, including recombinase, or meganuclease under control of an inducible promoter, inducing the expression of recombinase and insert the DNA payloads into the landing pads (col.2, lines 30-38), which meets the limitation in step (b) of claim 92.  Held teaches the landing pads are inserted into cell genome in high-throughput CRISPR nuclease system, followed by insertion of even larger insertion of nucleic acids by using a recombinase, an integrase or meganuclease, wherein the landing pads encodes recombinase, integrase or meganuclease recognition sequences (col.9, lines 1-5). Held teaches during the editing process, many cells may die due to double stranded breaks in the genome that are a consequence of the editing process (col.14, lines 14-16).
The difference between the claimed invention of claim 92 and Held is that Held does not teach the CRISPR nuclease is a nickase liked via a linker to a reverse transcriptase.  
Flotte teaches a novel Cas9-reverse transcriptase fusion that can efficiently and specifically edit different types of based in cell genome (page 1445, 1st col., 3rd paragraph). Flotte teaches prime editing (using said fusion) presents the advantage of avoiding DNA double strand breaks, which frequently leads to insertions and deletions that are unwanted (page 1445, 2nd col., 1st paragraph).  Flotte teaches prime editing presents the potential for safer editing than HDR and a broader spectrum of editing than base editing, and may eventually become a therapeutic important approach to human gene therapy for diseases such as TSD (page 1445, 2nd col., 2nd paragraph, lines 1-5).  
It would have been obvious to an ordinary skilled in the art that the prime editing system taught in Flotte would be a preferable choice of CRISPR nuclease for performing the method of genome editing taught by Held. The ordinary skilled in the art reading Held would recognize that the editing process using CRISPR nuclease for introducing landing pads would cause DSB in genome and result in many cell death. The ordinary skilled in the art would thus be motivated to use prime editing nickase and reverse transcriptase fusion for inserting the landing pad to avoid DSB induced cell death so the landing pads insertion process may be more efficient.  The ordinary skilled in the art would have reasonable expectation of success to introducing a Cas9 nickase and reverse transcriptase fusion into cultured cells for inserting landing pads following combined teaching from Held and Flotte. With regard to the limitation of “introducing the polynucleotide encoding the editing polypeptide (i.e. nickase RT fusion) and polynucleotide encoding integration enzyme are introduced concurrently,” it is unclear whether the claim means step a) and b) are a single step or just introducing two enzymes concurrently (see discussion above). Based on the interpretation of simply introducing two enzyme constructs concurrently, it would have been an obvious choice because it simplifies transfection process, wherein the enzymes may be induced for expression under different stages of integration because Held teaches the integrating enzymes (meganuclease or recombinase) are linked to inducible promoter. Therefore, the claimed invention of claim 92 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 93, Held teaches all expression vectors may be introduced into cell by using plasmids, BACs, YACs, viral vectors and synthetic chromosomes (col.13, lines 1-5).
Regarding claim 94, Held teaches gRNA hybridizes to a target site (col.9, lines 30-34), the target site is inherently complementary to the gRNA sequence.
Regarding claim 96, Held teaches all expression vectors may be introduced into cell by using plasmids, BACs, YACs, viral vectors and synthetic chromosomes (col.13, lines 1-5).
Regarding claim 97, the “wherein” clause further limits one of the choices from claim 96, a minicircle. Alternative, as recited in claim 96, a plasmid as taught by Held still meets the claim limitation. 
Regarding claim 99, the linker presented in PEs is not cleavable (evidenced by citation 1, Anzalone et al). 
Regarding claim 101, Held teach the integrating enzyme may be Cre or FRT (col.2, lines 45-49).
Regarding claim 102, Held teach the landing pads comprises lox P sites or FRT sequences (col.16, lines 1-14).
Regarding claim 103, the PEs mentioned in Flotte comprises Cas9-H840A, a linker and M-MLV (evidenced by citation 1, Anzalone et al).
Regarding claims 104 and 106, PE2 comprises a RT from M-MLV has mutation D200N/L603W/T330P/T306K/W313F (evidenced by citation 1, Anzalone et al). 
Regarding claim 105, Flotte teaches the reverse transcriptase domain is from Moloney murine leukemia virus (page 1445, 1st col., 1st paragraph, line 11).
Regarding claim 107, Flotte teaches prime editing guide RNA that guides the nickase to the target site (Figure 1 and legend).
Regarding claims 108 and 109, the method of genome editing taught by Held comprising inserting large DNA payload into modified genome with landing pads, wherein the method does not specify what DNA is being inserted. Held teaches the payload is from 100 bp to 100 kb (col.3, line 9-11). It would have been obvious to an ordinary skilled in the art reporter gene such as green fluorescent protein may be inserted using this method because the size of the GFP falls with the range that DNA payloads that may be inserted.
Regarding claim 110, Held teaches the cells to be modified may be any cells including dividing cells in culture (col.13, lines 9-10).
Regarding claim 111, Held teaches the payload is from 100 bp to 100 kb (col.3, line 9-11), which meets the limitation of less than 1000 bp, and more than 36000 bp.
Regarding claim 112, Flotte teaches one illustration of the genome editing is correction of the most common mutation causing Tay-Sachs disease (page 1445, 1st col., last paragraph, last line). 
Regarding claims 120 and 121, Held teaches the integration sequence being loxP, FRT sequence, attB, attP, which is 34, 33 and 240 base pair (col.6, lines 47-67). The attP sites more than 38 bp in length. Held also teaches that the meganucleases has a large recognition site, a double stranded DNA sequence of 12 to 40 base pairs.  It would have been obvious to an ordinary skilled in the art to insert landing pad comprises an integration sequence that has 40 bp recognized by meganuclease based on such teaching.

Claim(s) 95, 98, 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Held and Flotte, as applied to claims 92-94, 96, 97, 99, 101-112, 120-121 above, and further in view of Halperin (US 11,352,623).
The teaching from Held and Flotte have been discussed above. However, neither references teaches delivering exogenous nucleic acid using AAV (claim 95), the linker is cleavable (claim 98), or the linker is two associating binding domain of the DNA binding nuclease linked to a reverse transcriptase (claim 100).
Halperin teaches compositions and methods for increasing editing efficiency of a target nucleic acid, wherein the composition may comprise reverse transcriptase fused to the Cas9 nickase or heterodimerize with Cas9 (see abstract). Halperin teaches that the guide nucleic acid, Cas9 nickase, and reverse transcriptase may be engineered to fit within AAV vectors (see abstract).  Halperin teaches the Cas9 nuclease may be expressed as two or more segments, the first segment comprises an N-terminal portion of Cas9 and a first intein, and second segment comprises a C-terminal portion of Cas9 and a second intein, and a reverse transcriptase (bridging paragraph of col.9-10, and col.28, lines 56-67).  Halperin teaches a nucleic acid encoding extein-intein fusion protein may fit into a delivery vector such as AAVs (col.29, lines 14-16).
It would have been obvious to an ordinary skilled in the art to use a nickase-RT fusion that is linked by split domain of the DNA binding nuclease as taught by Halperin in the method rendered obvious by Held and Flotte. Flotte indicated that the PE enzyme engineered in David Liu’s laboratory is too large to fit in the packaging capacity of recombinant AAV (page 1445, 2nd col., 2nd paragraph, 15-18), which is the most common vector used for delivery of genome editing components.  The ordinary skilled in the art would thus be motivated to use the fusion taught by Halperin because all components may be packaged into AAV. The intein may auto catalyze excision of intein following fusion, it also meets the limitation of cleavable linker (claim 98).  The ordinary skilled in the art would have reasonable expectation of success to use the Cas9-RT fusion taught by Halperin for inserting landing pad into the genome following combined teaching from Held and Halperin. Therefore, the claimed invention of claims 95, 98 and 100 would have been prima facie obvious to an ordinary skilled in the art at the time the application was made. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 92-112, 120-121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of site specifically integrating an exogenous nucleic acid into a cell genome or intracellular target nucleic acid comprising the recited steps in vitro in cultured cells, does not reasonably provide enablement for the method to be performed in vivo in a living organism.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).
The nature of the invention: 
The claimed invention is drawn to a method of site specially integrating an exogenous nucleic acid into a cell genome or intracellular target nucleic acid comprising two steps: a) incorporating at least one integration sequence at a specific target site by introducing into a cell an expressible polynucleotide encoding a fusion of DNA binding nuclease domain, linked via a linker to a reverse transcriptase domain, and a guide RNA comprising a targeting sequence, primer binding sequence and a integrating sequence; b) integrating the exogenous nucleic acid into the cell genome or intracellular target nucleic acid by introducing into cell the exogenous nucleic acid linked to a cognate to the site specifically incorporated integration sequence; and an expressible polynucleotide construct encoding an integration enzyme for integrating the exogenous nucleic acid. 
The breadth of the claims:
The claim scope is rather broad. Independent claims 92 and 120 encompasses site specific integrating a wide variety type of exogenous nucleic acid into a wide variety of cell types using editing system as claimed.
The teaching from the specification and the presence of working examples:
The specification teaches a method of site specific genetic engineering for insertion of one or more genes of interest into a genome of a cell, wherein the gene of interest is a mutated gene implicated in a genetic disease (paragraph [297]).  The specification teaches the insertion is accomplished by using programmable addition via site specific targeting elements (PASTE). The specification demonstrates the efficiency for inserting EGFP in HEK293FT cells (examples 8, 9 and 10), HEPG2, K562 cells (example 12).  Example 28 demonstrates editing in human T cells and hepatocytes.  However, there is no teaching with regard to genome editing in vivo in an organism.  The claimed scope thus exceeds the teaching from the specification.  
The state of prior art and the level of predictability in the art:
While prior art recognizes that the prime editing presents potential for safer editing than HDR and could eventually become a therapeutically important approach to human gene therapy, it also recognizes there are obstacles to clinical translation for this technology (Flotte, page 1445, 2nd col., 2nd paragraph). Flotte states “the initial report was fined to cell culture setting. To achieve in vivo prime editing, and efficient process must be developed for delivery of the PE protein and the pegRNA…furthermore, efficiency and specificity of prime editing are yet to be assessed in various tissues or organs of interest.” (page 1445, 2nd col., 2nd paragraph). Flotte also indicate that introduction of the fusion enzyme PE of bacterial origin could induce an immunologic response, which have proven problematic in gene therapy applications, and RT may have off target undesired insertional mutagenesis (page 1446, 1st col., 1st and 2nd paragraph). 
The amount of experimentation needed to practice the invention:
In view of art recognized unpredictability for practicing in vivo genomic editing using prime editing components, a skilled in the art would have to rely on the teaching from the specification to practice the method as claimed.  As discussed above, the specification does not provide any teaching for overcome the obstacles in the art for in vivo genome editing. As such, a skilled artisan would have to engage in undue experimentation to practice the claimed method to its full scope. Therefore, the claimed invention is enabled for genome editing in cultured cell as indicated above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 92-112 and 120-121 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5, 9, 11, 15, 22-25, 27, 78, 79, 92, 94-96 of copending Application No. 17451734 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims from both application are directed to a method of site specifically integrating an exogenous nucleic acid into a cell genome or intracellular target nucleic acid by using a) fusion nickase-RT and guide RNA for integrating an integrating sequence; b) integrating exogenous nucleic acid sequence by using integrating enzyme that recognizes the cognate integrating sequence in the cell genome generated in step a). The method from ‘734 application overlaps in scope with the claims in the present application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636